Order issued October -2          , 2012




                                               In The
                                   (Court of Apprats
                         Iffiffil Elistrirt of Irxas al Elattas
                                       No. 05-12-00818-CV


                             SHABANA J. MOHAMMED, Appellant

                                                 V.

             HYDERABAD SOCIETY OF NORTH TEXAS, ET AL., Appellees


                                             ORDER

       We GRANT appellant's October 12, 2012 motion to strike the supplemental clerk's record

and references to such record in appellees' brief. We STRIKE (1) the supplemental clerk' s record

filed on October 5, 2012 and (2) appellees' brief filed on October 10, 2012. We ORDER appellees

to file a brief without the references to the stricken supplemental clerk' s record within twenty days

of the date of this order.